Citation Nr: 1025448	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for osteoarthritis of L3 and 
L4 with partial sacralization of L5 (lumbar spine disability), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk






INTRODUCTION

The Veteran has served on duty from June 1962 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for a lumbar spine disability.

The record reflects that in multiple correspondences, the Veteran 
raised a claim of TDIU that has not yet been addressed by the RO.  
The Board refers that claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary prior to further disposition 
of the claim.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for adequate 
rating of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  The Veteran last underwent a VA 
examination in December 2007.  The Veteran contends that his back 
disability has worsened since that exam.  To that extent, private 
treatment records dated in June 2008 and October 2008 reflect 
that the Veteran has since experienced a worsening of his low 
back pain and reflect a diagnosis of severe degenerative 
arthritis.  Because the evidence suggests that his condition may 
have worsened since the date of the latest examination, the Board 
finds that a new examination is in order.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to 
determine the nature and severity of his 
lumbar spine disability, and any associated 
neurological impairment.  The examiner should 
review the claims file and should note that 
review in the report.  Any opinion provided 
should be supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, and state 
whether there is any favorable or 
unfavorable ankylosis of the spine.

b)  Determine whether the back 
exhibits weakened movement, painful 
motion, excess fatigability, or 
incoordination attributable to the 
service connected back disability.  If 
feasible, the determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, painful motion, 
excess fatigability, or 
incoordination.  The examiner should 
also express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over 
a period of time.  That determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological examination 
is needed one should be scheduled.  
Provide an opinion as to whether any 
neurological symptomatology equates to 
mild, moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.  

2.  Then, readjudicate the claim for a higher 
rating for a lumbar spine disability.  If 
action remains adverse, provide the Veteran 
with a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument in the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


